Citation Nr: 0904907	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.	Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.	Entitlement to an evaluation in excess of 10 percent for 
left shoulder strain.

3.	Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome for the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1979 and from September 1981 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Jurisdiction of the veteran's 
claim was transferred to the RO in St. Paul, Minnesota. 

The veteran testified before a Decision Review Officer at a 
January 2006 hearing conducted at the RO.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.	The competent medical evidence of record indicates the 
veteran is diagnosed with carpal tunnel syndrome of the 
left wrist that is etiologically related to active 
service.

2.	Left shoulder strain is manifested by no more than 
subjective complaints of fatigue and pain with objective 
evidence of flexion of the left shoulder limited to 144 
degrees; there is no objective evidence of ankylosis or 
impairment of the humerus, clavicle or scapula.

3.	Right carpal tunnel syndrome is manifested by no more than 
subjective complaints of radiating pain and numbness and 
objective evidence of diminished grip strength and finger 
abduction/adduction.

CONCLUSIONS OF LAW

1.	Carpal tunnel syndrome of the left wrist was incurred in 
active service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	The criteria for an evaluation in excess of 10 percent for 
left shoulder strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.69, 4.71a, 
Diagnostic Code 5019 (2008).

3.	The criteria for an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.69, 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding all VCAA notice elements of the veteran's service 
connection claim and elements two and three of the veteran's 
increased evaluation claims, the Board finds that October 
2004 and March 2006 notice letters fully satisfied these duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these notice letters requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  Finally, these letters advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the March 2006 VCAA notice letter.  Specifically, the 
March 2006 letter informed the veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the July 2005 statement of the 
case.  

The Board also acknowledges the March 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his January 2006 
RO hearing (veteran conveyed that his service-connected 
disabilities causes difficulties with daily activities, such 
as typing, opening jars and buttoning his shirt).  Under 
these circumstances, the Board finds that any VCAA notice 
error with respect to this provision of first element notice 
is non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the March 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
February 2005.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran by this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a July 2008 supplemental statement of the 
case was provided to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service treatment records and reports from 
the Minneapolis VA Medical Center (VAMC) have also been 
obtained.  The veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
The veteran was afforded VA examinations in December 2004 and 
June 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran asserts he is entitled to service connection for 
carpal tunnel syndrome of the left wrist.  Specifically, he 
contends that, as a mechanic, he was required to use both 
hands in his work and should be service-connected for carpal 
tunnel syndrome of the left wrist on the same basis as that 
for the right wrist.

Initially, the Board observes that a review of the veteran's 
service treatment records reveals no evidence of carpal 
tunnel syndrome of the left wrist prior to entering active 
service.  Thus, the presumption of soundness applies.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  
See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Significantly, the Board observes that the veteran was 
provided a VA examination in December 2004 to determine the 
etiology of his carpal tunnel syndrome of the left wrist.  
After a review of the veteran's medical history and a 
physical examination, the VA examiner found that, while there 
are post-service contributing factors, such as the use of 
computers, it is logical that left carpal tunnel syndrome 
would also be service-connected on the same basis as right 
carpal tunnel syndrome, given the veteran's history as a 
mechanic during service. 

In light of the December 2004 VA examiner's opinion, the 
Board finds that the evidence of record is in relative 
equipoise with regards to the issue of service connection.  
As such, deciding all doubt in favor of the veteran, the 
Board finds that service connection for carpal tunnel 
syndrome of the left wrist is warranted.  See 38 U.S.C.A. 
§ 5107(b).

II.	Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Left Shoulder Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's left shoulder strain is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2008), pertaining to bursitis.  
Diagnostic Code 5019 provides that bursitis is to be 
evaluated based on limitation of motion of the affected 
parts, as degenerative arthritis.  When there is 
noncompensable limitation of motion of the specific joints 
involved, a rating of 10 percent is for application where 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Limitation of the arm is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under this diagnostic code, 
for the minor (nondominant) extremity, motion limited to 
shoulder level (90 degrees) warrants a 20 percent evaluation.  
An evaluation of 20 is also assigned where motion is limited 
to midway between the side and shoulder level (45 degrees).  
Finally, a maximum 30 percent evaluation is warranted where 
there is motion limited to 25 degrees from the side.  Normal 
range of motion of the shoulder is 180 degrees of motion for 
both forward elevation (flexion) and shoulder abduction.  See 
38 C.F.R. § 4.71a, Plate I (2008).  

The Board notes the veteran is right hand dominant; as such, 
the left shoulder is evaluated as the minor extremity.  See 
38 C.F.R. § 4.69; see also December 2004 VA examination.

In reviewing the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's left 
shoulder strain is not warranted.  In this regard, the Board 
observes there is no competent medical evidence to indicate 
limitation of the veteran's left arm to 90 degrees (shoulder 
level).  There is, however, sufficient evidence of painful 
motion of the left arm and shoulder.  See, e.g., May 2006 VA 
treatment record.

With regards to range of motion testing, the Board observes 
the veteran was provided VA examinations in December 2004 and 
June 2008 to determine the current severity of his left 
shoulder strain.  The December 2004 VA examination report 
indicates full flexion of the left shoulder to 180 degrees, 
limited by 20 percent due to pain and flaring.  As such, in 
accordance with DeLuca, supra, the Board will consider the 
veteran's functional flexion of the left shoulder to be 144 
degrees of motion.  The June 2008 VA examination report 
reflects forward flexion of the left shoulder to 180 degrees 
and abduction to 150 degrees.  While the veteran experienced 
some pain on motion, the VA examiner specifically noted there 
to be no additional loss of motion due to pain, repetitive 
use, weakness or incoordination.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the veteran's 
service-connected left shoulder disorder. However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, there is no evidence of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus, clavicle or scapula.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 and 5203 (2008).

The Board acknowledges the veteran's statements that his left 
shoulder strain is worse than the assigned 10 percent rating.  
See RO hearing transcript at 3.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected left shoulder strain.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the veteran's 
left shoulder strain, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Carpal Tunnel Syndrome of the Right Wrist

The veteran's carpal tunnel syndrome of the right wrist is 
evaluated as 10 percent disabling by analogy under Diagnostic 
Code 8599-8515 (2008).  Diagnostic Code 8599 indicates the 
condition is unlisted and is rated under a closely related 
disease or injury.  38 C.F.R. § 4.27.  Diagnostic Code 8515 
pertains to paralysis of the median nerve.  The veteran 
contends that this condition has increased in severity, 
causing increased pain and loss of grip strength.

Pursuant to diagnostic Code 8515, a 10 percent evaluation is 
warranted when there is mild incomplete paralysis of the 
median nerve.  A 30 percent evaluation is warranted when 
there is moderate incomplete paralysis.  A 50 percent rating 
is provided for severe incomplete paralysis.  A maximum 70 
percent evaluation is warranted for complete paralysis of the 
median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for right carpal tunnel 
syndrome is not warranted.  In this regard, the veteran's 
right carpal tunnel syndrome is manifested by subjective 
complaints of radiating pain and numbness and objective 
evidence of diminished grip strength and finger 
abduction/adduction, resulting in no more than mild 
incomplete paralysis.

Specifically, a December 2004 VA examination found grip 
strength of the right hand 4/5, opponens pollicis 4/5 and 
finger abduction/adduction 4/5.  Sensory examination revealed 
decreased sensation and median nerve distribution with a 
positive Tinel's sign.  January 2006 VA treatment records 
indicate positive Tinel's and Phalen's signs at the right 
wrist with subjective numbness to light touch.  Grip strength 
was good and motor exam normal. Finally, a June 2008 VA 
examination found some painful motion of the right wrist with 
decreased grip strength.  There were negative Tinel's and 
Phalen's signs without carpal compression.

In light of the evidence discussed above, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for the veteran's right carpal tunnel syndrome.  In this 
regard, the symptomatology related to the right carpal tunnel 
syndrome does not more closely approximate "moderate" 
incomplete paralysis of the median nerve.  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the veteran's 
carpal tunnel syndrome of the right hand, the benefit-of-the-
doubt rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

Service connection for carpal tunnel syndrome of the left 
wrist is granted.

An evaluation in excess of 10 percent for left shoulder 
strain is denied.

An evaluation in excess of 10 percent for carpal tunnel 
syndrome of the right wrist is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


